Chapman, J.
The St. of 1855, c. 304, made some very radical changes in the relation of husband and wife. The first five sections relate to women thereafter to be married. The seventh section, on which this action must depend, includes those who were already married, as the defendant was, when the statute was enacted. It provides that “ any married woman may carry on any trade or business, and perform any labor or services on her own sole and separate account; and- the earnings of any married woman from her trade, business, labor or services shall be her sole and separate property, and may be used and invested by her in her own name; and she may sue and be sued as if sole in respect to her trade, business, labor, services and earnings ; and her property acquired by her trade, business and services, and the proceeds thereof, may be taken on any execution against her.”
The jury have found a verdict against the defendant for the amount of the account under instructions at least as favorable to her as a just construction of the statute will warrant. It is fairly within the scope of the statute that her own acts and admissions shall be proved against her; and the evidence as to both was properly admitted. The fact that her husband lived with her cannot relieve her from responsibility. His rights in respect to her are not in controversy in this action. And, in respect to the note, it appears that there was evidence tending to show that the account for which it was given was originally charged to her husband; and, if the jury were satisfied that this *261was true, it is plain that a note given by her, for a debt of her husband, is not a contract upon which she can be held responsible, under the statute. Exceptions overruled.